Citation Nr: 0200576	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a retroactive apportionment of the veteran's 
improved disability pension benefits on behalf of his son, in 
the custody of the appellant.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated August 20, 1999, which vacated 
a March 1998 Board decision and remanded the case for further 
development.  The matter arose from a March 1997 decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Montgomery, Alabama.  

In June 2000, the Board remanded the case to the RO for 
additional development.  The Board instructed the RO to 
conduct additional development, in essence, to investigate 
the appellant's claim that the veteran and his spouse worked 
during the period in which the veteran received VA 
nonservice-connected disability pension benefits.  She 
claimed that the veteran and his spouse had income not 
reported to VA which if considered would demonstrate that no 
financial hardship to the veteran would result from 
apportionment.  In response, the RO issued correspondence 
requesting information from the veteran and the appellant.

In correspondence dated in February 2001, the RO notified the 
veteran that his VA nonservice-connected disability pension 
benefits had been terminated effective from January 1, 1994.  
Subsequently, the RO received information and correspondence 
from the veteran that may be construed as a notice of 
disagreement from the February 2001 decision to terminate 
benefits.  The Court has held that where the Board finds a 
notice of disagreement has been submitted from a matter which 
has not been addressed in a statement of the case the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  In August 2001, 
the Board remanded this case for the veteran to be issued a 
statement of the case as to the issue of whether termination 
of his VA pension benefits effective from January 1, 1994, 
was proper.  As noted below, the veteran was not properly 
sent this statement of the case.  

Also, as noted in the Board's August 2001 remand decision, 
the Board also notes that the veteran raised the issue of 
entitlement to service connection disability compensation in 
correspondence dated in August 1997.  This matter is referred 
to the RO for appropriate action.


REMAND

As noted in the prior remand, there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

As noted above, the Board determined in the August 2001 
remand decision that the veteran had submitted a notice of 
disagreement from the February 2001 decision as to whether 
termination of VA pension benefits effective from January 1, 
1994, was proper.  As a timely notice of disagreement has 
been filed, the Board's jurisdiction had been triggered and 
the issue needed to be REMANDED so that the RO could issue a 
statement of the case on the underlying claim which 
adequately notifies the veteran of the action necessary to 
perfect an appeal.  In addition, the Board noted that as a 
determination concerning the termination of benefits 
effective January 1, 1994, will affect whether or not VA 
payments subject to retroactive apportionment exists, the 
Board found that the matter was "inextricably intertwined" 
with the present issue certified for appellate review.  See 
Harris, 1 Vet. App. 180.  

Accordingly, the case was remanded by the Board for the 
statement of the case to be issued.  Unfortunately, the 
statement of the case was sent solely to the appellant in 
this case.  With regard to the issue of whether termination 
of VA pension benefits effective from January 1, 1994, was 
proper, the proper claimant as to that issue is the veteran 
and not the appellant which is the reason the RO was 
instructed to send the statement of the case on that issue to 
him.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the veteran to be issued a statement of the case and to be 
given an opportunity to perfect his appeal as to the issue of 
whether termination of VA pension benefits effective from 
January 1, 1994, was proper.  

Further, the RO sent the veteran a letter dated in October 
2001 that his claim was being certified to the Board for 
appellate review.  The appellant should have been sent this 
letter.  

Accordingly, further appellate consideration as to the issue 
on the front page of this remand decision will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue the veteran a 
statement of the case as to the issue of 
whether termination of VA pension 
benefits effective from January 1, 1994, 
was proper.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal, 
entitlement to a retroactive apportionment 
of the veteran's improved disability 
pension benefits on behalf of his son, in 
the custody of the appellant.  All 
appropriate correspondence and 
notification letters should be sent to the 
appellant and the veteran. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

